By the Court, Bronson, Ch. J.
In the body of the instrument, Clark alone is mentioned as the contracting party: but it is evident from the names subscribed to it without resorting to the extrinsic evidence, that Hinds also intended to bind himself as a joint contractor with Clark; and the intention of the parties, when it can be gathered from the writing, and is hot contrary to law, must be carried into effect.
A consideration for the promise is plainly expressed by the words, “ the same being for twenty-one thousand. shingles.”
The defendants rely on the statute of frauds; and it may, perhaps, be inferred from the face of the instrument that Hinds was a surety for Clark. But that is no answer to the action ; for though Hinds was a surety, his contract was in writing, and a consideration was plainly expressed. Parks v. Brinkerhoff, (2 Hill, 663,) is an authority for plaintiff on all the points in the case.
Judgment affirmed.